The defendant and Margaret Locklear were indicted for fornication and adultery.
The Solicitor entered a nolle prosequi as to Locklear and introduced her as a witness against the defendant to prove the offence charged.
Was she a competent witness for that purpose is the question? She was not until the Act of 1866, Bat. Rev. ch. 43, § 14, abrogating the long settled rules of evidence, was passed which made her evidence admissible.State v. Rose, Phil. 406. *Page 204 
The Act of 1869-'70, ch. 177, repeals the above Act in its application to criminal matters and restored the common law rule of evidence; but a subsequent Act, 1871-'2, ch. 4, repeals the latter Act, and thus restores the competency of the witness.
The policy of legislation leading to this result is a matter for the consideration of the Legislature The Court can only declare the law as it finds it.
There is no error. Let this be certified to the end that the Superior Court may proceed according to law.
PER CURIAM.                              Judgment affirmed.